Citation Nr: 1731850	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-27 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1978 to January 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in November 2016.


FINDING OF FACT

The Veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Determinations concerning service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Analysis

The Veteran asserts that he began experiencing tinnitus during service and that it has continued since his discharge.  In this regard, the Veteran reported during his November 2016 Board hearing that he spent extensive time refueling and otherwise servicing aircraft which had their engines running throughout most of his military career.  He also stated that he reported experiencing ringing in his ears to military physicians during annual physical examinations, but that they told him that there was no treatment for such condition.  The Veteran further reported that his tinnitus causes him difficulty at work, especially in regard to using the telephone.

The Veteran's service treatment records do not contain any notation of the Veteran reporting this condition.  However, the Veteran's personnel records show that his military occupational specialty in the Air Force was fuels craftsman for twenty-four years.

The Veteran was afforded a VA examination in October 2011.  The examiner noted that the Veteran was around excessive noise during service such as aircraft on the flight line, trucks with pumps, pump houses, pneumatic tools, and hammering.  The examiner reported that in 1992 the military found out that the hearing protection issued to the Veteran was inadequate and that they then provided him with double hearing protection.  The examiner noted that the Veteran was around excessive noise outside the military, but also reported that he wore hearing protection during this exposure.  While the examiner concluded that the Veteran's hearing loss was at least as likely as not caused by his in-service noise exposure, he found that his tinnitus was not caused by such noise exposure because there were no service treatment records in regard to reports of tinnitus.

Despite this opinion, the Veteran explained at the Board hearing that his tinnitus began in service and that he had discussed the condition with military physicians during his annual examinations.  While these physicians did not note these discussions, the Veteran is competent to describe the presence of tinnitus, including its onset.  As tinnitus is a diagnosis based on purely subjective complaints of ringing in the ears, the Board may accept his statements in this regard.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

The Board finds no reason to doubt the veracity of the Veteran's statements regarding the onset and ongoing presence of tinnitus.  As the Veteran specialized as a fuels craftsman in the Air Force for twenty-four years, his contention is wholly consistent with his service, to include extensive in-service exposure to aircraft noise.  Given the Veteran's competent and credible statements regarding his tinnitus, the Board finds that the evidence is at least in equipoise regarding whether or not the Veteran's current tinnitus began during military service and has continued since service.

After resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has tinnitus that arose in service. Accordingly, entitlement to service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, in recognition of our debt to our veterans, has taken upon itself the risk of error in awarding such benefits (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990))).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for tinnitus is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


